Citation Nr: 0001823	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  97-32 053 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
pulmonary tuberculosis with a lobectomy of the right upper 
lobe and with chronic obstructive pulmonary disease (COPD), 
currently evaluated as 60 percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cardiovascular 
disease and cerebrovascular disease secondary to service-
connected chronic pulmonary tuberculosis with a right upper 
lobectomy and COPD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1952 to February 
1954.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

In January 1999, the Board remanded this case for further 
development.  This case is once again before the Board.    


FINDINGS OF FACT

1.  Tuberculosis has been inactive since January 1960.

2.  Chronic pulmonary tuberculosis with a lobectomy of the 
right upper lobe and with chronic obstructive pulmonary 
disease (COPD) is characterized by FEV-1 of no less than 66 
percent of the predicted amount, FEV-1/FVC of no less than 86 
percent, and DLCO (SB) of no less than 113 percent of 
predicted amount; the veteran's disability results in mild 
obstructive and restrictive defects and does not result in 
shortness of breath; the veteran's disability is not 
characterized by right heart failure, right ventricular 
hypertrophy, pulmonary hypertension, episodes of acute 
respiratory failure, or need of oxygen therapy.

3.  In December 1989, the Board denied service connection for 
a heart disorder with hypertension, headaches, and a leg 
disorder.  

4.  In April 1993, the RO denied service connection for a 
heart disorder, based upon lack of new and material evidence 
to reopen the earlier Board decision; the RO notified the 
veteran of that decision, and the veteran did not initiate an 
appeal.

5.  Evidence associated with the claims file since the June 
1993 decision is cumulative of previously considered 
evidence.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for chronic pulmonary tuberculosis with a lobectomy of the 
right upper lobe and with COPD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.97, Diagnostic Code 6604, 6723 (1999).

2.  The evidence received since April 1993 is not new and 
material, and the veteran's claim for secondary service 
connection for cardiovascular disease and cerebrovascular 
disease may not be reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.102, 3.156, 20.1103, 20.1105 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Chronic pulmonary tuberculosis with a lobectomy of the right 
upper lobe and with chronic obstructive pulmonary disease is 
evaluated as 60 percent disabling under diagnostic codes 6723 
and 6604, pertaining to tuberculosis, minimal, and chronic 
obstructive pulmonary disease, respectively.  

A total evaluation for tuberculosis contemplates either 
active disease or up to two years of inactivity following 
active tuberculosis.  A lower evaluation of 50 percent 
contemplates a period of four to six years of inactivity.  
See 38 C.F.R. § 4.97, Diagnostic Code 6723.  

Chronic obstructive pulmonary disease warrants a 60 percent 
evaluation, if characterized by FEV-1 of 40 to 55 percent 
predicted; FEV-1/FVC of 40 to 55 percent; DLCO (SB) of 40 to 
55 percent predicted; or maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  A total 
evaluation contemplates FEV-1 of less than 40 percent 
predicted; FEV-1/FVC of less than 40 percent; DLCO (SB) of 
less than 40 percent predicted; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac 
respiratory limitation); cor pulmonale (right heart failure); 
right ventricular hypertrophy; pulmonary hypertension (shown 
by Echo or cardiac catheterization); episodes of acute 
respiratory failure; or need of outpatient oxygen therapy.  
38 C.F.R. § 4.97, Diagnostic Code 6604.  

Service connection was granted for tuberculosis in an October 
1959 rating decision that noted the presence of positive 
findings within a year of the veteran's separation from 
service and active tuberculosis, characterized as minimal, 
that improved following a right upper lobectomy in April 
1959.  The veteran's disability was evaluated as totally 
disabling at that time.  An x-ray in October 1959 also 
revealed minimal, advance, active pulmonary tuberculosis, 
although physical examination at that time revealed an 
impression of inactive pulmonary tuberculosis.  Examination 
in January 1960 revealed the veteran's pulmonary tuberculosis 
to be inactive.  Thereafter, in a January 1960 rating 
decision, the RO reduced the rating for tuberculosis from 100 
percent to 50 percent, effective January 1962, and from 50 
percent to 30 percent, effective January 1966.  The 30 
percent evaluation for the veteran's disability has remained 
unchanged, until increased to 60 percent in the course of the 
current appeal.  The May 1999 rating decision, which effected 
that change also reflects expansion of the veteran's service 
connected disability to include chronic obstructive lung 
disease and a finding that the veteran's tuberculosis has 
been inactive since January 1960.  

Evidence associated with the claims file does not document 
active tuberculosis since the finding in January 1960 that 
tuberculosis was inactive, and a report of a March 1999 VA 
examination reflects a notation that tuberculosis is inactive 
and healed.  There is, therefore, no basis for a higher 
evaluation for tuberculosis, as such.  The veteran has 
undergone VA examinations in March 1997, March 1999, and July 
1999.  Pulmonary function tests administered in March and 
July 1999 reflect results inconsistent with a higher 
evaluation.  

The veteran has not experienced active tuberculosis in many 
years.  In March 1999, FEV-1 was 66 percent of the predicted 
value and FEV-1/FVC was 89 percent.  In July 1999, a 
pulmonary function test revealed FEV-1 of 73 percent of 
predicted amount, FEV-1/FVC of 86 percent, and DLCO (SB) of 
113 percent of predicted amount.  

Although the examination reports do not reflect findings 
concerning maximum exercise capacity, in March 1999 mixed 
obstructive and restrictive defects, which were attributed to 
scarring and possible changes from prior pulmonary 
tuberculosis, were characterized as mild.  In July 1999, an 
examiner characterized the pulmonary function test as 
revealing mild restriction and, adding that the veteran's 
service-connected condition did not make the veteran 
unemployable, indicated that the veteran's complaints of 
shortness of breath were the result of obesity, 
deconditioning, longstanding hypertension, cardiomegaly and 
diastolic dysfunction.  

There is no indication of right heart failure, right 
ventricular hypertrophy, pulmonary hypertension, episodes of 
acute respiratory failure, or need of oxygen therapy.  
Although the veteran apparently suffers from hypertension, 
this has not been associated with the veteran's pulmonary 
disorder, and the conclusions of the July 1999 examiner, 
which appear to associate this disorder with diastolic 
dysfunction, as well as cardiomegaly, read together with a 
conclusion rendered in March 1997 that a history of a right 
cerebrovascular accident had nothing to do with the veteran's 
history of tuberculosis, suggest that the veteran's 
hypertension, as well as the associated heart and vascular 
problems, are unrelated to his service-connected respiratory 
disorder.  The veteran is more than adequately compensated 
for the symptomatology currently associated with his 
disability, and a higher evaluation is unwarranted.  


II.  New and Material Evidence

The veteran seeks service connection for cardiovascular and 
cerebrovascular disease, secondary to service-connected 
chronic pulmonary tuberculosis.  Service connection may be 
granted for a disorder that was incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Certain diseases, including 
cardiovascular and heart disease, are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, a 
disease which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

However, in December 1989, the Board denied service 
connection for a heart disorder with hypertension, headaches, 
and a leg disorder.  In April 1993, the RO denied service 
connection for a heart disorder, based upon lack of new and 
material evidence to reopen the earlier Board decision.  The 
RO notified the veteran of that decision, and the veteran did 
not initiate an appeal.  

The December 1989 Board decision and the April 1993 RO 
decision are both final and, as such, neither decision may be 
reopened without "new and material evidence."  38 U.S.C.A. 
§§ 5108, 7104(b), 7105; see Godfrey v. Brown, 7 Vet. App. 
398, 405 (1995); Moray v. Brown, 5 Vet. App. 211, 213 (1993).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  This standard has not been 
met.  

At the time of the December 1989 Board decision, the Board 
had before it service medical records, as well as post-
service medical records.  The Board observed that although 
the latter documented hypertension, arrhythmia, and 
enlargement of the heart, these disorders were not present 
until a number of years after service.  In denying service 
connection for a heart disorder, the Board observed that 
evidence associated with the claims file failed to reflect 
that a heart disorder had its onset in service or that a 
heart disorder, notwithstanding the veteran's contentions to 
the contrary, was causally related to the veteran's service-
connected pulmonary disorder.  Thereafter, the veteran 
submitted additional treatment records documenting diagnoses 
that, again included, hypertension.  In declining to reopen 
the veteran's claim for service connection for a heart 
condition, the RO, in April 1993, observed that evidence 
submitted since the prior Board decision was not new and 
material, because it failed to suggest that the veteran had a 
heart condition incurred during service or secondary to 
tuberculosis and a lung resection.  

At issue, therefore, has been not whether the veteran 
suffered from a current heart or vascular disorder.  Instead, 
the deficiency in the veteran's claim has been the absence of 
competent evidence linking the current disorder to service or 
to another service-connected disability.  Since the time of 
the April 1993 determination, additional evidence has been 
associated with the claims file.  This evidence documents 
additional diagnoses of heart and vascular diseases.  A 
February 1997 report, for instance, reflects diagnoses of 
hypertension and a left cerebrovascular accident in 1996.  A 
March 1997 examination report reflects a history of right 
cerebrovascular accident, a March 1999 examination report 
reflects the presence of mid cardiomegaly, and a July 1999 
examination report reflects diagnoses of, among other things, 
hypertension, diastolic dysfunction, and right 
cerebrovascular accident.  However, no evidence associated 
with the claims file since April 1993 suggests that a heart 
disease or a vascular disease had its onset in service, is 
secondary to a service-connected lung disability, or is 
otherwise etiologically related to a disease or injury in 
service.  In fact, the March 1997 examiner's report reflects 
a conclusion which explicitly rejects the possibility of any 
etiological relationship between a history of a 
cerebrovascular accident and the veteran's history of 
tuberculosis.  As such, additional evidence submitted since 
April 1993 is cumulative of evidence present prior to that 
date and is not new and material.  


ORDER

A claim for an increased evaluation for chronic pulmonary 
tuberculosis with a chronic lobectomy of the right upper lobe 
and with chronic obstructive pulmonary disease, currently 
evaluated as 60 percent disabling, is denied.

New and material evidence not having been submitted to reopen 
a claim for secondary service connection for cardiovascular 
disease and cerebrovascular disease, service connection for 
that disorder remains denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

